DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are moot in view of new grounds of rejection prompted by Applicant’s amendment to claims.  A new ground(s) of rejection is made in view of Shuler in view of Cummings.
Examiner recommends an interview to help expedite prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because these claims merely define a mathematical formula or equation.  
Claims 10 and 20 are rejected based on their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 15-17, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shuler et al. (US 20170028113 A1) in view of Cummings et al. (US 5910125 A).
Shuler teaches a tissue interface (Fig. 2) configured to be positioned at a tissue site, the tissue interface comprising: 
a first tissue interface layer (144) having a surface adapted to promote granulation of tissue [0070] when placed on tissue under negative pressure [0031]; 
a second tissue interface layer (142); and 
a first bonding layer [0031] connecting the first tissue interface layer and the second tissue interface layer,
wherein the bonding strength is sufficiently strong to hold the first tissue interface layer and the second tissue interface layer together, but sufficiently weak for allowing the first tissue interface layer to be separated from the second tissue interface layer when a force greater than the bonding strength is applied to pull them apart [0069].  
Shuler fails to specify the bonding method of the first and second layers is an adhesive.

Cummings teaches a tissue interface (Fig. 4) configured to be positioned at a tissue site, the tissue interface comprising: 
a first tissue interface layer (22c) having a surface adapted to promote granulation of tissue (Col. 14: ll. 22-24); 
a second tissue interface layer (22b); and 
a first bonding layer (40b) positioned between the first tissue interface layer and the second tissue interface layer (Fig. 4) and including an adhesive (Col. 10: ll. 11-12). 
wherein the bonding strength is sufficiently strong to hold the first tissue interface layer and the second tissue interface layer together, but sufficiently weak for allowing the first tissue interface layer to be separated from the second tissue interface layer when a force greater than the bonding strength is applied to pull them apart (Col. 10: ll. 9-13, 21-25).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contact layers of Shuler with the teachings of Cummings to minimize damage during dressing changes (Cummins Col. 3: ll. 61-67).

Regarding claim 1, Shuler in view of Cummings discloses all of the claim limitations as set forth above, but the reference does not explicitly disclose having a bonding strength between 1.ON per mm^2 and about 1.5N per mm^2 when cured. However, the references teaches selecting the bonding strength based on both material properties and physical properties of the surface, such as apertures.
As the bonding strength is a variable that can be modified, among others, by adjusting adhesive, with said bonding strength being controlled by the material selection, the bonding strength would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed bonding strength cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the bonding strength in the apparatus of Weiser to obtain the desired balance between the adhesive strength and material elasticity. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding the “surface adapted to promote granulation of tissue when placed on tissue under negative pressure”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Regarding claim 2, Shuler in view of Cummings teaches the tissue interface of claim 1.
Shuler further teaches the first and second tissue interface layers are the same material [0037] and that said material can be used to promote granulation [0070]. Shuler is therefore considered to teach the second tissue interface layer has a surface adapted to promote granulation of tissue when placed on tissue under negative pressure.  

Regarding claim 3, Shuler in view of Cummings teaches the tissue interface of claim 1.
Shuler teaches an embodiment wherein at least one of the first tissue interface layer and the second tissue interface layer comprises at least one of a composite sheet, a woven gauze, a polymer extruded gauze, a welded polymer mesh, and a polymer bubble wrap material [0058, 0059].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Shuler in view of Cummings with the alternate materials of Shuler as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.
  Regarding claim 15, Shuler in view of Cummings teaches the tissue interface of claim 1.
Shuler further teaches at least one of the first tissue interface layer (144) and the second tissue interface layer (122) comprises a sheet having a thickness of less than about 10.0 mm [0043].  

Regarding claim 16, Shuler in view of Cummings teaches the tissue interface of claim 1.
Shuler teaches a plurality of tissue interface layers but fails to teach a third tissue interface layer; and a second bonding layer positioned between the third tissue interface layer and the second tissue interface layer and having a bonding strength for coupling the third tissue interface layer to the second tissue interface layer.  
Cummings further teaches a third tissue interface layer (22a); and 
a second bonding layer (40c) positioned between the third tissue interface layer and the second tissue interface layer and having a bonding strength for coupling the third tissue interface layer to the second tissue interface layer (Col. 10: ll. 9-12).  

Regarding claim 17, Shuler in view of Cummings teaches the tissue interface of claim 16.
With regard to the claimed ranges of claim 17, the rationale of claim 1 is pertinent in its entirety and is therefore considered to teach the second bonding layer comprises an adhesive having a bonding strength between about between  1.ON per mm2 and  1.5N per mm2 when cured.  
Regarding claim 21, Shuler in view of Cummings teaches the tissue interface of claim 20.
Shuler fails to teach the effective bonding strength of the first bonding layer and the second bonding layer are different values.  
Cummings further teaches the effective bonding strength of the first bonding layer and the second bonding layer are different values (Col. 10: ll.29-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Shuler in view of Cummings with the adhesives of Cummings as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 24, Shuler in view of Cummings teaches the tissue interface of claim 17.
Shuler fails to teach the effective bonding strength of the first bonding layer and the second bonding layer are different values.  
Cummings further teaches the effective bonding strength of the first bonding layer and the second bonding layer are different values (Col. 10: ll.29-39).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of Shuler in view of Cummings with the adhesives of Cummings as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Regarding claim 25, Shuler in view of Cummings teaches the tissue interface of claim 17.
Shuler further teaches each one of the first tissue interface layer (144), the second tissue interface layer (142), and the third tissue interface layer [0034] comprises a sheet having a thickness of less than about 10.0 mm [0043].


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Cummings, further in view of US 20180168869 A1 (Allen et al.), hereinafter Allen.
Regarding claim 4, Weiser teaches the tissue interface of claim 1.
Shuler teaches a variety of methods for bonding the layers but fails to specifically teach the first bonding layer comprises at least one of a mechanical interlocking system or welding.
Allen teaches a tissue interface (Fig. 1) wherein the first bonding layer comprises welding [0151].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bonding method of Weiser with the welding of Allen as it would be obvious to try when choosing from a finite number of identified, predictable solutions with a reasonable expectation of success MPEP 2143 IE.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shuler in view of Cummings, further in view of Allen and further in view of US 20180256402 A1 (Janis), hereinafter Janis.
Shuler fails to teach the mechanical interlocking system comprises at least one of a spike structure and a hook structure.
Janis teaches a tissue interface (Fig. 10) wherein the mechanical interlocking system comprises at least one of a spike structure and a hook structure [0043].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interlocking structure of Weiser in view of Allen with the hook-style structure of Janis as a simple substitution of one known element for another to obtain predictable results MPEP 2143 IB.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781